Title: From James Madison to Alexander Fowler, 20 April 1801
From: Madison, James
To: Fowler, Alexander


Sir
Orange Virga. Apl. 20. 1801
I did not receive till lately your letter of Feby. 19. Having always been very favorably impressed with respect both to the integrity of your principles and the independance of your character, you will not doubt that it would give me real pleasure to see you enabled to serve the public in a manner conducive to your interest. In my present situation however, being still detained by peculiar circumstances & by sickness, at this distance from the seat of Government, I coul⟨d⟩ ⟨not⟩ undertake to say any thing that ought to influence your calculati⟨ons⟩ & hopes. I can only assure you that your readiness to be brought into public service shall be communicated where it ought to be known, and that I shall cheerfully add the explanations which will testify the esteem & respect with which I am Sir Yr. Mo: Ob. servt.
Js. Madison
